NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



JUSTIN GLENN WOODY,                )
DC #T53417,                        )
                                   )
           Appellant,              )
                                   )
v.                                 )                  Case No. 2D18-865
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 2, 2019.

Appeal from the Circuit Court for
Hillsborough County; Christopher C.
Sabella, Judge.

Howard L. Dimmig, II, Public Defender, and
Daniel Muller, Assistant Public Defender,
Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Kelly E. O'Neill, Assistant
Attorney General, Tampa, for Appellee.



PER CURIAM.


             Affirmed.


KHOUZAM, C.J., and NORTHCUTT and BLACK, JJ., Concur.